Per Curiam.
The respondent contends that as his claim amounted to §350 and was reduced by offsets to the *60amount recovered, he was entitled to costs and disbursements, although he failed to recover $50, and he cites Roberts v. Carland, 1 Or. 333, in support of his contention. Subdivision 3 of section 549, Civil Code, provides when a plaintiff shall be entitled to recover costs and disbursements in an action for the recovery of money when the amount of the recovery is less than $50, to wit: ¿‘In an action involving an open mutual account, when it appears to the satisfaction of the court that the sum total of such accounts of both parties exceeds $150.”
In all other actions for the recovery of money or dam ages, the plaintiff is not entitled to recover costs and disbursements unless he recover $50 or more; except in actions for assault, battery, and like cases, he is entitled to recover as much costs and disbursements as damages, where the recovery is less than $50; and in an action to recover the possession of personal property, where he recovers property or the value thereof, and damages for its detention, in all less than $50, he is entitled to recover costs and disbursements equal to the sum of such value and damages. Sub. 5, § 549, Code. In this case the respondent was not entitled to recover costs and disbursements under any of the provisions of the Code. Such was the effect of the decision of this court in Lockwood v. Hansen, 16 Or. 102. The decision in Roberts v. Carland, supra, was made under the former Territorial statute, the provisions of which were similar in many respects, in regard to the allowance of costs and disbursements, to those of the Code, yet it has never been followed by the State courts, and cannot be without doing violence to the language of the legislature upon the subject.
The decision of the circuit court appealed from will, therefore, be reversed and the case remanded to that court with directions to allow costs and disbursements in favor of the appellants.